     Case 2:13-cv-02494-JAM-DB Document 149 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    H. DYMITRI HARASZEWSKI,                             No. 2:13-cv-2494 JAM DB P
12                           Plaintiff,
13             v.                                         ORDER
14    KNIPP, et al.,
15                           Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On June 29, 2020, defendants filed a motion for summary judgment. This court granted

19   plaintiff an extension of time to file an opposition until after his motion to amend the third

20   amended complaint had been resolved. (See Order filed Oct. 28, 2020 (ECF No. 142).) On

21   November 23, 2020, Judge Mendez denied plaintiff’s motion to amend. (ECF No. 148.)

22            Accordingly, IT IS HEREBY ORDERED that within sixty days of the filed date of this

23   order, plaintiff shall file an opposition to defendants’ motion for summary judgment.

24   Dated: December 1, 2020

25

26

27   DLB:9/DB/prisoner-civil rights/hara2494.msj oppo

28
                                                         1
